SHORT, J.
I respectfully dissent and would reverse the trial court’s order granting the Department directed verdict on Hamilton’s negligent supervision claim. While gross negligence is defined as the failure to exercise slight care, it is also “a relative term, and means the absence of care that is necessary under the circumstances.” Steinke v. S.C. Dep’t of Labor, Licensing & Regulation, 336 S.C. 373, 395, 520 S.E.2d 142, 153 (1999) (quoting Hollins v. Richland Cnty. Sch. Dist. One, 310 S.C. 486, 490, 427 S.E.2d 654, 656 (1993)). Viewing the evidence and its inferences in the light most favorable to Hamilton, I find there was evidence the Department was grossly negligent in supervising Aiken. Hamilton presented expert testimony that the Department was in gross violation of nationally accepted standards and procedures, and the Department failed to exercise even slight care for Hamilton’s safety. As to the Department’s policies permitting male guards to go wherever they wanted to among female inmates, the expert testified: “[I]t just combines a maximum of opportunity and temptation in an area where we’ve had problems for so many years. It’s shocking that something like this could still exist.” Hamilton also presented evidence by the retired Department commander that the circumstances caused concern, and the Department violated its own policies. Because I believe Hamilton’s negligent supervision claim should have gone to the jury, I would reverse.